DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 13th, 2022 has been entered.
By this amendment, claims 1, 22, and 30 have been amended.  Claims 2, 7, and 10-20 have been cancelled.  Accordingly, claims 1, 3-6, 8-9, and 21-30 are pending in the present application in which claims 1, 22, and 30 are in independent form.
New Grounds of Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22-23 and 27-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Standing (U.S. Pub. 2006/0237840).
	In re claim 22, Standing discloses a semiconductor device, comprising a conductive can 12 comprising a flat portion and at least one peripheral rim portion 32 extending from an edge of the flat portion (see paragraph [0004] and fig. 4); a semiconductor die 14 comprising a first main face and a second main face opposite to the first main face, a first contact pad 16 disposed on the first main face and a second contact pad 20 disposed on the second main face, wherein the first contact pad 16 is electrically connected to the flat portion of the conductive can 12 (see paragraph [0004] and fig. 4); an electrical interconnector 18 connected with the second contact pad 20 (see paragraph [0004] and fig. 4); and an encapsulant 30 disposed only under the semiconductor die 14 so as to surround the electrical interconnector 18; an external surface of the electrical interconnector 18 is recessed from an external surface of the encapsulant 30 (see paragraph [0004] and fig. 4); and a PCB 28 having solder pads 34 at an upper surface thereof, the solder pads 26, 34 in contact with at least one peripheral rim portion 32 and the electrical interconnector 18, wherein the encapsulant 30 does not fill a space between the conductive can 12 and the side faces of the semiconductor die 14, wherein the encapsulant 30 is in contact with an upper surface of the PCB 28 (see paragraph [0004] and fig. 4, note that, on the right side of the semiconductor device, the encapsulant 30 is in direct contact with the upper surface of the PCB 28, see marked-up version of fig. 4 below).

    PNG
    media_image1.png
    381
    743
    media_image1.png
    Greyscale

	In re claim 23, as applied to claim 22 above, Standing discloses wherein
 a top surface of the can is exposed by or not covered by the encapsulant 30 (see paragraph [0004] and fig. 4).
	 In re claim 27, as applied to claim 22 above, Standing discloses wherein the electrical interconnector 18 comprises one or more of a solder based alloy, an alloy of Sn/Ag/Cu, and a copper pillar (see paragraph [0004]).
	In re claim 28, as applied to claim 22 above, Standing discloses wherein no solder is provided on the external surface of the electrical interconnector 18 (see paragraph [0004] and fig. 4).
	In re claim 29, as applied to claim 22 above, Standing discloses wherein the semiconductor die 14 comprises a power semiconductor die comprising terminals, wherein the rim portion 32 is connected with one terminal 34, and the one or more electrical interconnectors 18 are connected with the other terminals 26 (see paragraph [0004] and fig. 4).
			     Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 8-9, 21, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Standing (U.S. Pub. 2006/0237840) in view of Otremba (U.S. Pub. 2007/0259514).
In re claim 1, Standing discloses a semiconductor device 10, comprising a conductive can 12 comprising a flat portion and at least one peripheral rim portion 32 extending from an edge of the flat portion (see paragraph [0004] and fig. 4); a semiconductor die 14 comprising a first main face and a second main face opposite to the first main face (see paragraph [0004] and fig. 4), a first contact pad 16 disposed on the first main face and a second contact pad 20 disposed on the second main face (see paragraph [0004] and fig. 4), wherein the first contact pad 16 is electrically connected to the flat portion of the conductive can 12 (see fig. 4); an electrical interconnector 18 connected with the second contact pad 20 (see paragraph [0004] and fig. 4); and an encapsulant 30 disposed under the semiconductor die 14 so as to surround the electrical interconnector 18, wherein an external surface of the electrical interconnector is recessed from an external surface of the encapsulant 30 (see paragraph [0004] and fig. 4), wherein the electrical interconnector 18 comprises a region of solder material that is directly in contact with the second contact pad 20 (see paragraph [0004] and fig. 4, note that, Standing discloses that element 18 is a conductive adhesive such as solder, see paragraph [0004]).
Standing is silent to wherein the encapsulant also filling a space between the conductive can and the side surfaces of the semiconductor die.
However, Otremba discloses in a same field of endeavor, a semiconductor device 26, including, inter-alia, a conductive can (contact clip 4) comprising a flat portion 25 and at least one peripheral rim portion 26 extending from an edge of the flat portion 25 (see paragraph [0053] and fig. 1); a semiconductor die 2 (MOSFET device) comprising a first main face (top surface) and a second main face (bottom surface) opposite to the first main face (see paragraph [0057] and fig. 1), a first contact pad 6 (drain electrode) disposed on the first main face and a second contact pad 8 (source electrode) disposed on the second main face, wherein the first contact pad 6 is electrically connected to the flat portion of the can 4; an electrical interconnector 22 connected with the second contact pad 8 (see paragraphs [0047], [0061], and fig. 1); and an encapsulant 34 disposed under the semiconductor die 2 so as to surround the electrical interconnector 22, wherein an external surface of the electrical interconnector 24 is recessed from an external surface of the encapsulant 34 (see paragraph [0034] and fig. 1, note that, the external (bottom surface) of the electrical interconnector 24 is recesses (lower) than the external surface (bottom surface) of the encapsulant 34, see fig. 1), and wherein the encapsulant 34 also filling a space between the conductive can 4 and the side faces of the semiconductor die 2 (see paragraph [0056] and fig. 1).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to be motivated to incorporate the teaching of Otremba into the semiconductor device of Standing in order to enable wherein the encapsulant also filling a space between the conductive can and the side surfaces of the semiconductor die in the semiconductor device of Standing to be formed because in doing so would provide a housing to protect the semiconductor chip and outer contact areas from outside environment.  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 3, as applied to claim 1 above, Standing in combination with Otremba discloses wherein a top surface of the can 12 is exposed by or not covered by the encapsulant 30 (see paragraph [0004] and fig. 4 of Standing).
In re claim 4 as applied to claim 1 above, Standing discloses wherein a height of the electrical interconnector 18 is lower than that of a height of the encapsulant 30, wherein the height is measured from the second main face of the semiconductor die 14 (see paragraph [0004] and fig. 4).  However, Standing is silent to wherein a height of the electrical interconnector is in a range of 40% to 80% of a height of the encapsulant, wherein the height is measured from the second main face of the semiconductor die.
However, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to optimize the heights of the electrical interconnector and the height of the encapsulant in the semiconductor device of Standing so that a height of the electrical interconnector is in a range of 40% to 80% of a height of the encapsulant, wherein the height is measured from the second main face of the semiconductor die in Standing can be obtain since it is respectfully submitted that there is no evidence indicating the height of the electrical interconnector and the height of the encapsulant is critical and it has been held that it is not inventive to discover the optimum or workable height of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05.  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).
In re claim 8, as applied to claim 1 above, Standing in combination with Otremba discloses wherein no solder is provided on the external surface of the electrical interconnector 18 (see paragraph [0004] and fig. 4 of Standing).
In re claim 9, as applied to claim 1 above, Standing in combination with Otremba discloses wherein the semiconductor die 14 comprises a power semiconductor die comprising terminals, wherein the rim portion 32 is connected with one terminal 34 (see paragraph [0004] and fig. 4), and the one or more electrical interconnectors 18 are connected with the other terminals 26 (see paragraph [0004] and fig. 4 of Standing).
In re claim 21, as applied to claim 1 above, Standing in combination with Otremba discloses wherein an entire height of the encapsulant 34 is greater than a height of the cavity (see paragraph [0056] and fig. 1 of Otremba).
In re claim 30, Standing discloses a semiconductor device, comprising
a conductive can 12 comprising a flat portion and at least one peripheral rim portion 32 extending from an edge of the flat portion (see paragraph [0004] and fig. 4); a semiconductor die 14 comprising a first main face and a second main face opposite to the first main face, a first contact pad 16 disposed on the first main face and a second contact pad 20 disposed on the second main face (see paragraph [0004] and fig. 4), wherein the first contact pad 16 is electrically connected to the flat portion of the conductive can 12 (see paragraph [0004] and fig. 4); an electrical interconnector 18 connected with the second contact pad 20 (see paragraph [0004] and fig. 4); and
an encapsulant 30 disposed under the semiconductor die 14 so as to surround the electrical interconnector 18, wherein an external surface of the electrical interconnector 18 is recessed from an external surface of the encapsulant 30, wherein an entire top surface of the can 12 is not covered by the encapsulant (see paragraph [0004] and fig. 4).
Standing is silent to wherein the encapsulant also filling a space between the conductive can and the side surfaces of the semiconductor die.
However, Otremba discloses in a same field of endeavor, a semiconductor device 26, including, inter-alia, a conductive can (contact clip 4) comprising a flat portion 25 and at least one peripheral rim portion 26 extending from an edge of the flat portion 25 (see paragraph [0053] and fig. 1); a semiconductor die 2 (MOSFET device) comprising a first main face (top surface) and a second main face (bottom surface) opposite to the first main face (see paragraph [0057] and fig. 1), a first contact pad 6 (drain electrode) disposed on the first main face and a second contact pad 8 (source electrode) disposed on the second main face, wherein the first contact pad 6 is electrically connected to the flat portion of the can 4; an electrical interconnector 22 connected with the second contact pad 8 (see paragraphs [0047], [0061], and fig. 1); and an encapsulant 34 disposed under the semiconductor die 2 so as to surround the electrical interconnector 22, wherein an external surface of the electrical interconnector 24 is recessed from an external surface of the encapsulant 34 (see paragraph [0034] and fig. 1, note that, the external (bottom surface) of the electrical interconnector 24 is recesses (lower) than the external surface (bottom surface) of the encapsulant 34, see fig. 1), and wherein the encapsulant 34 also filling a space between the conductive can 4 and the side faces of the semiconductor die 2 (see paragraph [0056] and fig. 1).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to be motivated to incorporate the teaching of Otremba into the semiconductor device of Standing in order to enable wherein the encapsulant also filling a space between the conductive can and the side surfaces of the semiconductor die in the semiconductor device of Standing to be formed because in doing so would provide a housing to protect the semiconductor chip and outer contact areas from outside environment.  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Claims 5 and 6 s/are rejected under 35 U.S.C. 103 as being unpatentable over Standing (U.S. Pub. 2006/0237840) in view of Otremba (U.S. Pub. 2007/0259514), as applied to claim 1 above, and further in view of DE 10 2015 116 807 A1, English translation included, of record.
In re claims 5-6 as applied to claim 1 above, respectively, Standing and Otremba are silent to wherein the encapsulant comprises one or more of an organic epoxy compound, an epoxy resin, and a biphenyl epoxy resin and wherein the encapsulant comprises a filler material, wherein the filler material comprises particles of silica.
However, DE 10 2015 116 807 A1 discloses in a same field of endeavor, a semiconductor device, including, inter-alia, a power semiconductor device 104, an encapsulant 106 encapsulated the power semiconductor device 104, wherein the encapsulant comprises one or more of an organic epoxy compound, an epoxy resin, and a biphenyl epoxy resin and wherein the encapsulant comprises a filler material, wherein the filler material comprises particles of silica (SiO) (see English translation page 9 and fig. 1).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to be motivated to incorporate the teaching of DE 10 2015 116 807 A1 into the semiconductor device of Standing to have the encapsulant of Standing to be formed of one or more of an organic epoxy compound, an epoxy resin, and a biphenyl epoxy resin and wherein the encapsulant comprises a filler material, wherein the filler material comprises particles of SiO because it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Standing (U.S. Pub. 2006/0237840).
In re claim 24, as applied to claim 22 above, respectively, Standing discloses wherein a height of the electrical interconnector 18 is lower than that of a height of the encapsulant 30, wherein the height is measured from the second main face of the semiconductor die 14 (see paragraph [0004] and fig. 4).  However, Standing is silent to wherein a height of the electrical interconnector is in a range of 40% to 80% of a height of the encapsulant, wherein the height is measured from the second main face of the semiconductor die.
However, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to optimize the heights of the electrical interconnector and the height of the encapsulant in the semiconductor device of Standing so that a height of the electrical interconnector is in a range of 40% to 80% of a height of the encapsulant, wherein the height is measured from the second main face of the semiconductor die in Standing can be obtain since it is respectfully submitted that there is no evidence indicating the height of the electrical interconnector and the height of the encapsulant is critical and it has been held that it is not inventive to discover the optimum or workable height of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05.  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).
Claims 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Standing (U.S. Pub. 2006/0237840) in view of DE 10 2015 116 807 A1, English translation included, of record.
In re claims 25-26 as applied to claim 22 above, Standing is silent to wherein the encapsulant comprises one or more of an organic epoxy compound, an epoxy resin, and a biphenyl epoxy resin and wherein the encapsulant comprises a filler material, wherein the filler material comprises particles of silica.
However, DE 10 2015 116 807 A1 discloses in a same field of endeavor, a semiconductor device, including, inter-alia, a power semiconductor device 104, an encapsulant 106 encapsulated the power semiconductor device 104, wherein the encapsulant comprises one or more of an organic epoxy compound, an epoxy resin, and a biphenyl epoxy resin and wherein the encapsulant comprises a filler material, wherein the filler material comprises particles of silica (SiO) (see English translation page 9 and fig. 1).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to be motivated to incorporate the teaching of DE 10 2015 116 807 A1 into the semiconductor device of Standing to have the encapsulant of Standing to be formed of one or more of an organic epoxy compound, an epoxy resin, and a biphenyl epoxy resin and wherein the encapsulant comprises a filler material, wherein the filler material comprises particles of SiO because it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	Response to Applicant’s Amendment and Arguments
Applicant’s arguments with respect to claim(s) 1, 3-6, 8-9, 21, and 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments with respect to claims 22-29 have been fully considered but they are not persuasive.
Particularly, Applicant contends that in the Standing reference, the alleged encapsulant 30 is separated from an upper surface of the circuit board 28 by the height of the conductive pad 24 and thus does not teach or suggest that the encapsulant is in contact with an upper surface of the PCB.  
However, it is respectfully submitted that Applicant’s above argument is not persuasive because although on the left side of the semiconductor device 10, Standing discloses that the conductive pad 24 is separated the encapsulant 30 from an upper surface of the circuit board 28.  However, on the right side of the semiconductor device 10, the encapsulant 30 is directly in between the semiconductor die 14 and the PCB 28 and the encapsulant 30 is in direct contact with the upper surface of the PCB (see paragraph [0004] and marked-up version of fig. 4 below).

    PNG
    media_image1.png
    381
    743
    media_image1.png
    Greyscale

For this reason, it is respectfully submitted that the rejection is proper.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schulze et al.		U.S. Pub. 2014/0306327	Oct. 16, 2014.
Farlow et al.			U.S. Patent 8,466,546	Jun. 18, 2013.
Khan et al.			U.S. Patent 7,786,591	Aug. 31, 2010.
Larking			U.S. Pub. 2008/0246127	Oct. 9, 2008.
Glenn				U.S. Patent 6,092,281	Jul. 25, 2000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892